Citation Nr: 1810832	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent from August 7, 2009 to September 20, 2012 and in excess of 40 percent since September 21, 2012 for degenerative disc disease of the lumbar spine, status post lumbar fusion at L4-L5, L5-S1 with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a February 2016 decision, the Board remanded the appeal to schedule a hearing.  The Veteran was scheduled for a Travel Board hearing in May 2016.  However, he failed to appear for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for his lumbar spine disability.  This disability was last evaluated in a September 2012 VA examination.  In a February 2017 post-remand brief, the representative asserts that the Veteran's disability has worsened since his last examination in September 2012.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination to determine the current severity of his lumbar spine disability.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The examiner must review the entire claims file, to include a copy of this Remand, in conjunction with the examination.

The lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

The examiner is asked to express an opinion regarding whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional loss during such events based on the Veteran's description of their severity, frequency, duration, and/or functional loss manifestations.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based on the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


